—Judgment affirmed (see, People ex rel. Gneco v New York State Div. of Parole, 134 AD2d 389).
Callahan, J. P., and Lawton, J., concur.
Boomer, J. concurs in the same memorandum as in Matter of Williams v Smith ([appeal No. 1], 136 AD2d 917 [decided herewith]).
Denman and Davis, JJ., dissent and vote to reverse and grant the petition, in the same dissenting memorandum as in Matter of Williams v Smith ([appeal No. 1], 136' AD2d 917 [decided herewith]). (Appeal from judgment of Supreme Court, Wyoming County, Dadd, J.—art 78.) Present—Callahan, J. P., Denman, Boomer, Lawton and Davis, JJ.